      Case 2:19-cv-02208-EEF-DMD Document 1 Filed 03/08/19 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

AUTUMN MONTGOMERY                                                   CIVIL ACTION NO.:

VERSUS

WAITR HOLDINGS, INC.                            JUDGE
_____________________________________________________________________________

                                         COMPLAINT

       1.      This   is   an   individual   and       collective    action   by Plaintiff   AUTUMN

MONTGOMERY for unpaid minimum wages, overtime pay, damages, penalties, attorney fees,

expenses, and injunctive relief under the Fair Labor Standards Act, 29 U.S.C.A. §201 et seq.

("FLSA") and state law.

       2.      This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 because

the Plaintiffs claims arise under the Fair Labor Standards Act, 29 U.S.C. 206, 207 et seq.

       3.      The Court has pendant jurisdiction over the state law claims pursuant to 29

U.S.C.A. §1367(a).

       4.      Defendant WAITR HOLDINGS, INC. is a Delaware corporation with a principal

business establishment in Louisiana.

       5.      WAITR HOLDINGS, INC. and its predecessor Waitr Incorporated (collectively

“WAITR”) are or were Employers within the meaning of the FLSA of all persons employed by

either entity from March 6, 2016 to the present (the Relevant Time Period).

       A.      INDIVIDUAL MINIMUM WAGE VIOLATIONS

       6.      WAITR is in the business of providing restaurant meal ordering services to

customers by means of a mobile phone app., and restaurant food delivery service to customers

using Delivery Drivers employed by WAITR.



                                                   1
      Case 2:19-cv-02208-EEF-DMD Document 1 Filed 03/08/19 Page 2 of 11




       7.      Plaintiff was employed by WAITR as a Delivery Driver in the New Orleans market

area from December 2017 to May 2018.

       8.      The Fair Labor Standards Act 29 U.S.C.A. §206(a) (1) (FLSA) requires employers

to pay all employees a minimum wage of $7.25 per hour for each hour worked.

       9.      During the Relevant Time Period Defendant paid Plaintiff a cash wage of $6.00 per

hour, and credited tips earned by Plaintiff to satisfy the balance of Defendant’s obligation to pay

federal minimum wage ($7.25).

       10.     WAITR required all Delivery Drivers to provide and maintain at their own expense

a licensed and insured automobile to make deliveries, and to bear all costs associated with

operating the vehicle.

       11.     In a typical workweek Plaintiff worked 28.78 hours and drove her automobile 279

miles or more delivering food to customers.

       12.     In 2018 IRS considered $0.545 per mile an adequate and not excessive rate to

reimburse employees for the cost of operating an automobile on business. At that rate during an

average week Plaintiff and similarly situated Delivery Drivers incurred out of pocket expenses of

not less than $152.05, or $5.28 per hour.

       13.     After deducting auto expenses Plaintiff received a net sub minimum wage each

workweek: $7.25 - $5.28 = net wage $1.97.

       14.     Requiring Plaintiff and similarly situated Delivery Drivers to provide the tools of

WAITR’s trade is a prohibited “kickback” under 29 C.F.R. § 531.35.

       15.     WAITR owes Plaintiff the difference between $7.25 and her net wage after auto

expense deductions in each workweek, plus an equal additional amount as liquidated damages plus



                                                2
      Case 2:19-cv-02208-EEF-DMD Document 1 Filed 03/08/19 Page 3 of 11



Plaintiff’s reasonable attorney fees and expenses incurred to remedy the FLSA minimum wage

violations.

       B.      MINIMUM WAGE COLLECTIVE ACTION

       16.     Plaintiff brings this action in an individual capacity and pursuant to 29 U.S.C.A

§216(b) in a representative capacity for all persons employed as a Delivery Driver by WAITR

INCORPORATED or WAITR HOLDINGS, INC. in any state during the Relevant Time Period,

for whom the employer reported wages on IRS Form W-2 (hereafter the “FLSA W2 Driver Class”

or “W2 Drivers”.

       17.     During the Relevant Time Period WAITR paid W2 Drivers a regular hourly wage

of $5.00 or $6.00, and took credit for Drivers’ tips to satisfy the balance of the employer’s

obligation to pay federal minimum wage ($7.25).

       18.     Defendant required all Delivery Drivers to provide and maintain a safe, functioning,

insured and legally operable automobile to make deliveries, and to bear all out of pocket costs

associated with operating the vehicle.

       19.     WAITR expected all Delivery Drivers to make at least one (1) delivery each half

hour during each four to seven hours shift, and assumed an average delivery distance of four (4)

miles from restaurant to customer.

       20.     Delivery Drivers who did not meet those performance standards were subject to

discipline or removal from the call list. Those who met Waitr’s performance standards incurred

auto expenses of not less than $6.54 per hour1, and minimum wage shortages in an equal amount.




1
Restaurant 1 to Customer 1 (4 miles) + C1 to R2 (4 miles) + R2 to C2 (4 miles), total 12 miles
@ $0.545 = $6.54.


                                                3
      Case 2:19-cv-02208-EEF-DMD Document 1 Filed 03/08/19 Page 4 of 11



       21.     Requiring members of the W2 Driver Class to provide the tools of WAITR’s trade

resulted in a “kickback” prohibited by the FLSA. 29 C.F.R. § 531.35.

       22.     WAITR is liable under 29 U.S.C.A. §206, §216(b) to Plaintiff and to all members

of the FLSA W2 Driver Class reimbursement of all minimum wage shortages, for liquidated

damages in an equal additional amount, and for Plaintiff’s reasonable attorney fees and expenses,

pre and post judgment interest, costs and such other legal or equitable relief as the court may deem

appropriate.

       C.      INDIVIDUAL OVERTIME PAY VIOLATIONS

       23.     The FLSA requires employers to pay non-exempt employees overtime pay (OT) at

a rate not less than one and one half times their regular rate for all hours worked over forty (40) in

a workweek 29 U.S.C.A. §207.

       24.     Plaintiff’s regular hourly rate was $7.25, comprised of $6.00 cash wage plus tip

credit for the difference. The minimum overtime rate payable under FLSA was (1.5) ($7.25) or

$10.87.

       25.     WAITR paid Plaintiff for her overtime hours at the rate of 1.5 times the cash portion

of her regular hourly wage: (1.5) (6.00) = $9.00. The result was an OT pay shortage of not less

than $1.87 for each hour of work over 40 in a work week.

       26.     Defendants owes Plaintiff overtime pay at the rate of not less than $1.87 per hour

for each work hour over 40 in a work week, plus an equal additional amount as liquidated damages,

and Plaintiff’s reasonable attorney fees incurred to remedy the FLSA minimum wage violations




                                                  4
      Case 2:19-cv-02208-EEF-DMD Document 1 Filed 03/08/19 Page 5 of 11



D.     FLSA OVERTIME COLLECTIVE ACTION

       27.     Plaintiff brings this claim in her individual capacity and pursuant to 29 FLSA

216(b) in a representative capacity for members of the W2 Driver class.

       28.     Plaintiff adopts the allegations set out in ¶ 23 - 25 hereinabove by reference

       29.     The minimum FLSA overtime rate in all jurisdictions during the Relevant Time

Period is (1.5) ($7.25) = $10.87

       30.     WAITR paid all members of the W2 Driver Class for overtime hours at the rate of

1.5 times their cash wage rather than the minimum FLSA overtime rate of 1.5 times $7.25.

       31.     Members of the W2 Driver Class who were paid a regular cash wage of $5.00 per

hour suffered overtime pay shortages of $3.37 per hour ($10.87 - $7.50).

       32.     Members of the W2 Driver Class who were paid a regular cash wage of $6.00 per

hour suffered overtime pay shortages of $1.87 per hour ($10.87 - $9.00).

       33.     Defendant is liable to all members of the W2 Driver Class for all overtime pay

shortages, plus an equal additional amount as liquidated damages, and or Plaintiff’s reasonable

attorney fees incurred to remedy the FLSA overtime pay violations.

       E.      LOUISIANA STATE LAW CLAIMS

       34.     Plaintiff brings this action in her individual capacity and pursuant to F.R.C.P. Rule

23 on behalf of Delivery Drivers employed by WAITR INCORPORATED or WAITR

HOLDINGS, INC. in Louisiana during the Relevant Time Period (the “Louisiana Driver Class”).

       35.     The Court has pendant jurisdiction over the state law claims pursuant to 29

U.S.C.A. §1367(a).




                                                 5
      Case 2:19-cv-02208-EEF-DMD Document 1 Filed 03/08/19 Page 6 of 11



       36.     WAITR is in the business of providing restaurant meal ordering services to

customers by means of a mobile phone app., and restaurant food delivery service to customers

using Delivery Drivers employed by WAITR.

       37.     During the Relevant Time Period WAITR promised Plaintiff and all other members

the Louisiana Driver Class a cash wage of either $6.00 (Orleans and Jefferson) or $5.00 (all other

markets) per hour. Drivers classified as contract workers were promised $2.50 per delivery.

       38.     WAITR required all Delivery Drivers to provide and maintain at their own expense

a licensed and insured automobile to make deliveries, and to bear all costs associated with

operating the vehicle.

       39.     Members of the Louisiana Driver Class typically drove between 279 and 500 miles

per week delivering WAITR’s services, and incurred out of pocket expenses of not less than

$152.05 and as much as $272.50 per week, or more.2

       40.     Because Delivery Drivers were required to bear the cost of the tools of the

defendant’s trade, members of the Louisiana Driver Class did not receive the cash wage promised

by WAITR “free and clear”.

       41.     Members of the Louisiana Driver Class who were promised a hourly cash wage of

$6.00 actually received only fifty-four cents ($0.54) (or less) after expenses. Drivers who were

promised $5.00 per hour, or a fixed amount per delivery, were working for tips only.




2
 Delivery Drivers who met Waitr’s minimum performance standards incurred auto expenses of
not less than $6.54 per hour.
                                                6
      Case 2:19-cv-02208-EEF-DMD Document 1 Filed 03/08/19 Page 7 of 11



       42.     By requiring Delivery Drivers to provide the tools of the defendant’s trade and to

bear that expense WAITR reduced operating expenses, improved its bottom line financial

statements and enriched Waitr’s shareholders and investors, at the impoverishment of its workers.

       43.     WAITR was enriched without just cause at the expense of its employees, and is

obligated under La. Civil Code Art. 2298 to reimburse all members of the Louisiana Drivers Class

for the amount of their auto expenses

       44.     Because Delivery Drivers did not receive the cash wage promised by WAITR “free

and clear” in the next regular paycheck, Defendant violated La. R.S. 23: 634 which provides that

employees shall be entitled to all wages actually earned up to the date of their resignation or

discharge.

       45.     Because Delivery Drivers did not receive the cash wage promised by WAITR “free

and clear” in the next regular paycheck, Defendant violated La. R.S. 23:635(A) which prohibits

unauthorized deductions from wages.

       46.     Because Delivery Drivers did not receive the cash wage promised by WAITR “free

and clear” in the next regular paycheck, Defendant violated La. R.S. 23:631 which requires that

all terminated employees receive all wages due under the terms and conditions of employment in

the next regular payday or no later than fifteen days following the date of discharge.

       47.     Members of the class are so numerous that joinder of all members is impracticable

       48.     The representative parties have claims that are typical of the claims of the entire

class3; and they will fairly and adequately protect the interests of the class.




3
 Recovery by Class members is based on acts or omissions by the defendant that give rise to the
class representative’s right to relief.
                                                   7
      Case 2:19-cv-02208-EEF-DMD Document 1 Filed 03/08/19 Page 8 of 11



       49.      Questions of fact common to the entire class include the allegations of fact set out

in ¶ 37 – 41.

       50.      Common questions of law include (a) whether WAITR was enriched without cause

at the expense of its employees within the meaning of La. Civil Code Art. 2298, (b) whether

WAITR is required by Art. 2298 to reimburse all members of the Louisiana Drivers Class for their

automobile expenses, (c) whether the defendant violated La. R.S. 23: 634, (d) whether the

defendant violated La. R.S. 23:635(A), (d) whether the defendant violated La. R.S. 23:631 with

respect to employees whose employment ended during the Relevant Time Period, and (e) whether

the defendant is liable for penalty wages and attorney fees under La. R.S 23:632.

       51.      Common Relief includes reimbursement of all Class Members for the cost of

providing and maintaining an automobile to make food deliveries, at the IRS mileage

reimbursement rate of $0.545 per mile.

       52.      Questions of law and fact common to the members of the class predominate over

any questions affecting only individual members, and a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy.

       53.      A class action may be maintained under F.R.C.P. Rule 23(a)(1) because separate

actions by individual class members would create a risk of inconsistent adjudications with respect

to individual class members that would establish incompatible standards of conduct for the

defendant, or adjudications with respect to individual class members that, as a practical matter,

would be dispositive of the interests of the other members not parties to the individual

adjudications or would substantially impair or impede their ability to protect their interests;




                                                  8
       Case 2:19-cv-02208-EEF-DMD Document 1 Filed 03/08/19 Page 9 of 11



        54.     The defendant has acted or refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting the

class as a whole.

F.      CLASS NOTICE and EQUITABLE TOLLING

        55.     The right to recover unpaid minimum wage and overtime pay under the FLSA is

subject to a time limitations period of two years, or three years for minimum wage violations.

        56.     Similarly situated members of the FLSA W2 Driver Class are entitled to receive

notice of this action and of their right to opt in, or to pursue individual civil actions. 29 U.S.C.A.

§ 216(b).

        57.     Objections to certification of an FLSA collective action or over the form and

content of notice may unduly delay notice to prospective members of this action and of their right

to opt into the action.

        58.     For the foregoing reasons the Court should issue an immediate order tolling the

limitations period for persons who may ultimately opt in as plaintiffs in the FLSA collective action.

        WHEREFORE, Plaintiffs pray that citation be issued and served on Defendant, and

        a.      That this action be provisionally certified as an FLSA §216(b collective action for

notice to prospective class members with respect to the claims asserted in §B and §D of the

Complaint.

        b.      That this action be certified as a Rule 23 class action with respect to the claims

asserted in § E of the Complaint.

        c.      That Defendant be ordered to provide the name, address, telephone number, cell

phone number and email address for:

        FLSA W2 DRIVER CLASS



                                                   9
     Case 2:19-cv-02208-EEF-DMD Document 1 Filed 03/08/19 Page 10 of 11



       All Delivery Drivers employed by WAITR INCORPORATED or WAITR HOLDINGS,
       INC. in any state from March 6, 2016 to the present for whom the employer reported wages
       on IRS Form W2.

       LOUISIANA DRIVER CLASS

       All Delivery Drivers employed in Louisiana by WAITR INCORPORATED or WAITR
       HOLDINGS, INC. from March 6, 2016 to the present.

       d.      That the Court authorize Notice of the pendency of the action and the opportunity

to opt in as plaintiffs to all persons defined in the FLSA W2 Driver Class, and

       e.      For an order tolling the limitations period for the filing of claims by putative

members of the FLSA W2 Driver Class, and

       f.      For judgment in favor of Plaintiff MONTGOMERY and all members of the FLSA

W2 Driver Class for unpaid minimum wages and overtime pay due and for liquidated damages in

equal additional amounts,

       g.      for judgment in favor Plaintiff MONTGOMERY and all members of the Louisiana

Driver Class ordering WAITR to reimburse all Class Members for the cost of providing and

maintaining an automobile to make food deliveries, at the rate of not less than $.545 per mile, and

       h.      For judgment in favor Plaintiff MONTGOMERY and all members of the Louisiana

Driver Class whose employment was terminated for penalty wages under La. R.S. 23:632 at the

employees’ regular rate of pay for a period of three months after date of demand, and

       i.      For an order permanently enjoining the defendant from failing to pay the cash wage

promised to employees “free and clear” of auto expenses.

       j.      A service or incentive award to the named Plaintiff, and

       k.      An award for Plaintiffs' reasonable attorney's fees and expenses, and

       l.      For pre-judgment and post judgment interest on all sums due, taxable costs and for

all other legal, equitable or other relief which the court may deem appropriate.

                                                10
Case 2:19-cv-02208-EEF-DMD Document 1 Filed 03/08/19 Page 11 of 11



                        RESPECTFULLY SUBMITTED,

                        BRINEY FORET CORRY

                        /s/Christophe L. Zaunbrecher____
                        CHRISTOPHER L. ZAUNBRECHER (09546)
                        BRINEY FORET CORRY, LLP
                        413 Travis Street, Suite 200
                        Post Office Drawer 51367
                        Lafayette, Louisiana 70505-1367
                        Telephone: (337) 456-9835
                        Facsimile: (337) 233-8719
                        E-mail: zaunbrecher@brineyforet.com
                        Counsel for Plaintiff, Autumn Montgomery




                                11
